Per Curiam:

The will executed by Curtis P. Casey was contested. It was found by the jury that he was not of sound mind and memory when the will was made and that it was not legally executed and attested. The court approved these findings, and also found and declared that the will was void. The sufficiency of the evidence to support the findings is the only question presented for review.
’ A reading of the testimony in the record satisfies us that it amply sustained the findings, and, hence, the judgment is affirmed.